Case 1:20-cv-06012-AT Document 24 Filed 10/06/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
RICHARD GROSSMAN, HOWARD KATZ, on DOC #: _—_
behalf of themselves and all others similarly situated, DATE FILED: _ 10/6/2020 __
Plaintiffs,
-against- 20 Civ. 6012 (AT)
Morgan Stanley Smith Barney, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

In light of this Court’s order consolidating this action with several similar actions, ECF No.
15, it is hereby ORDERED that the initial pretrial conference scheduled for October 8, 2020, at 10:40
a.m. is ADJOURNED sine die.

SO ORDERED.

Dated: October 6, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
